Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 07/21/2022 has been entered. Claims 1, 3-4, 6, 8-10 and 12-26 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US 20060043843 A1) in view of Gong (CN 103048330 A).

Regarding claim 1, Sugiura teaches an active element (11, 11a). (Paragraph 139, Fig.1)

Sugiura also teaches an acoustic coupling layer (14) arranged to acoustically couple, in use, the active element (11, 11a) to a transmission medium. (Paragraph 142, 171, Fig.1)

Sugiura teaches wherein the active element (11, 11a) is spaced from the acoustic coupling layer (14) by a cavity (S, R, SA) arranged between the active element and the acoustic coupling layer, the cavity (S) configured to receive a fluid, wherein in use the cavity is in fluid communication with the transmission medium. (Paragraphs 171, 223-229, 143, Fig.1, Fig. 7) Sugiura teaches the gap S (cavity) is filled with a filler (selected from a liquid, a sol, and a gel) and a vent hole (71) is used to remove air bubbles to propagate the oscillation more effectively and therefore the oscillation of the transmission element is allowed to surely propagate through the filler to the protective film 13, 14 and the receiving elements 11, thus the cavity (S) is in fluid communication with the transmission medium (filler). 

Sugiura also teaches wherein in use the cavity (S) contains part of the transmission medium (filler). (Paragraphs 171, 223-229, 143, Fig.1, Fig. 7) Sugiura teaches the gap S (cavity) is filled with a filler (transmission medium). 

Sugiura does not explicitly teach a liquid transmission medium and wherein the electroacoustic transducer has a centre frequency f in a range from 1 kHz to 80 kHz.

	Gong teaches multiple acoustic transducers in communication in a liquid transmission medium. (Paragraphs 5, 27, Claim 1)

Gong also teaches wherein the electroacoustic transducer has a centre frequency f in a range from 1 kHz to 80 kHz. (Paragraphs 7, 17, 19, Claim 3)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sugiura to incorporate multiple acoustic transducers in communication in a liquid transmission medium and wherein the electroacoustic transducer has a centre frequency f in a range from 1 kHz to 80 kHz in order to have underwater sound communication that is better suitable for remote operation with a high degree of automation. 

Regarding claim 3, Sugiura teaches wherein the acoustic coupling layer (14) comprises an acoustic meta-material. (Paragraphs 33, 142, 170)

Regarding claim 13, Sugiura teaches a housing (13) having a wall arranged to surround, at least in part, the acoustic coupling layer (14). (Paragraphs 138, 141, Fig.1)

Regarding claim 18, Sugiura teaches wherein the active element comprises a single crystal piezoelectric material. (Paragraphs 66, 136-137, Fig.1)

Regarding claim 20, Sugiura does not explicitly teach wherein the centre frequency f of the transducer is in a range from 10 to 60 kHz. 

Gong teaches wherein the centre frequency f of a transducer is in a range from about 10 to 60 kHz. (Paragraphs 7, 17, 19, Claim 3) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sugiura to incorporate wherein the centre frequency f of the transducer is in a range from 10 to 60 kHz as taught by Gong in order to effectively travel from the transducer through a water column.

Claims 4, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura in view of Gong and Eynck (US 4982385 A).

Regarding claim 4, Sugiura does not explicitly wherein an acoustic impedance of the acoustic coupling layer changes in one or both of: a longitudinal direction away from the cavity; and/or in a transverse direction.

Eynck teaches wherein an acoustic impedance of the acoustic coupling layer changes in one or both of: a longitudinal direction away from the cavity; and/or in a transverse direction. (Col.2, lines 3-14, Col.3, lines 48-52)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sugiura to incorporate wherein an acoustic impedance of the acoustic coupling layer changes in one or both of: a longitudinal direction away from the cavity; and/or in a transverse direction as taught by Eynck in order to have an impedance that matches sea water and to have effective signal conditioning. 

Regarding claim 12, Sugiura does not explicitly teach wherein the acoustic coupling layer comprises a plurality of acoustic coupling members, wherein the plurality of acoustic coupling members taper in the longitudinal direction.

Eynck teaches wherein the acoustic coupling layer comprises a plurality of acoustic coupling members, wherein the plurality of acoustic coupling members taper in the longitudinal direction. (Col.3, lines 48-52, Fig.1, 14) Eynck discloses an acoustic coupling layer (14) which also comprises a plurality of acoustic coupling members as seen in Fig.1 of Eynck that are tapered in the longitudinal direction.

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sugiura to incorporate wherein the acoustic coupling layer comprises a plurality of acoustic coupling members, wherein the plurality of acoustic coupling members taper in the longitudinal direction as taught by Eynck in order to have an impedance that matches sea water. 

Regarding claim 19, Sugiura teaches an active element (11, 11a) but does not explicitly a layer providing a sound emitting surface and arranged between the active element and the cavity, wherein the layer is mechanically coupled to the active element and wherein the layer comprises an alloy that includes aluminum and beryllium

Eynck teaches a layer providing a sound emitting surface and arranged between the element and the cavity, wherein the layer is mechanically coupled to the element. (Col.4, lines 10-21, Col.5, lines 5-8, Fig.1, 10, 14, 20) Sugiura in view of Eynck teaches the invention as claimed but does not explicitly teach wherein the layer comprises an alloy that includes aluminum and beryllium however Eynck does disclose that the baffle element (layer) “must be able to withstand the environment as well as mechanical abuse, as required, but otherwise their composition and/or construction is not restricted by design” therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the layer comprise alloy that includes aluminum and beryllium, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sugiura to incorporate a layer providing a sound emitting surface and arranged between the element and the cavity, wherein the layer is mechanically coupled to the element as taught by Eynck in order to reflect and transmit predetermined acoustical frequencies of incident acoustic signals received from an external source and be able to withstand the environment as well as mechanical abuse, as required.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura in view of Gong and Campbell (US 9308554 B2).

Regarding claim 6, Sugiura does not explicitly teach wherein a thickness of the acoustic coupling layer corresponds to either: (2n+1)A/4 where A is the acoustic wavelength within the acoustic coupling layer, and n is either 0 or a positive integer; or (n+1)A/2, where A is the acoustic wavelength within the acoustic coupling layer, and n is either 0 or a positive integer.

Campbell teaches wherein a thickness of the acoustic coupling layer corresponds to either: (2n+1)A/4 where A is the acoustic wavelength within the acoustic coupling layer, and n is either 0 or a positive integer; or (n+1)A/2, where A is the acoustic wavelength within the acoustic coupling layer, and n is either 0 or a positive integer. (Col.4, lines 41-43, Col.6, line 52-67, Col.7, lines 9-26)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sugiura to incorporate wherein a thickness of the acoustic coupling layer corresponds to either: (2n+1)A/4 where A is the 2Docket No.: BAE.XA5281US Preliminary Amendment acoustic wavelength within the acoustic coupling layer, and n is either 0 or a positive integer; or (n+1)A/2, where A is the acoustic wavelength within the acoustic coupling layer, and n is either 0 or a positive integer as taught by Campbell in order to calculate the thickness of an acoustic layer.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura in view of Gong and Kim (US 7719170 B1).
Regarding claim 8, Sugiura teaches an acoustic coupling layer (14) but does not explicitly teach wherein the acoustic coupling layer comprises a porous structure.

	Kim teaches wherein the acoustic coupling layer comprises a porous structure. (Col.2, lines 44-56, Fig.2a-Fig.2b) 

	It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sugiura to incorporate wherein the acoustic coupling layer comprises a porous structure as taught by Kim in order to absorb acoustic energy and have a highly absorptive layer such as a porous layer.

Regarding claim 9, Sugiura teaches an acoustic coupling layer (14) but does not explicitly teach wherein the acoustic coupling layer comprises a porous structure, wherein a porosity of the porous structure is in a range from 5% to 90% by volume of the porous structure.

	Kim teaches wherein the acoustic coupling layer comprises a porous structure, wherein a porosity of the porous structure is in a range by volume of the porous structure. (Col.2, lines 44-56, Fig.2a-Fig.2b) Sugiura in view of Kim discloses the claimed invention except for a range of porosity from 5% to 90%. It would have been obvious to one having ordinary skill in the art at the time the invention was filled to implement a range of porosity from 5% to 90%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

	It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sugiura to incorporate wherein the acoustic coupling layer comprises a porous structure, wherein a porosity of the porous structure is in a range by volume of the porous structure as taught by Kim in order to absorb acoustic energy and have a highly absorptive layer such as a porous layer.

Regarding claim 10, Sugiura does not explicitly teach wherein the porosity changes in a longitudinal direction.

	Kim teaches wherein the porosity changes in a longitudinal direction. (Fig.2a-Fig2b, “Acoustic blocking layer” and “Acoustic Blocking Ring”, Col.2, lines 44-56) Kim discloses an “Acoustic blocking layer” and “Acoustic Blocking Ring” that comprise a porous layer and as seen in Fig2a-Fig2b there are multiple “Acoustic blocking layers” and “Acoustic Blocking Rings” in the longitudinal direction and henceforth it would have been obvious to have changing porosities in the longitudinal direction since there are multiple “Acoustic blocking layers” and “Acoustic Blocking Rings” that can be implemented in different configurations. 

	It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sugiura to incorporate wherein the porosity changes in a longitudinal direction as taught by Kim in order to absorb acoustic energy and have a highly absorptive layer such as a porous layer.

Claims 14-15, 17, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura in view of Gong and Roach (US 9121817 B1).

Regarding claim 14, Sugiura does not explicitly teach wherein the housing defines a cylindrical housing having a diameter in a range from 1 to 2.5 times a diameter of the active element.

Roach teaches wherein the housing defines a cylindrical housing (Col.6, lines 6-7, Col.6, lines 30-31, Fig.1A-Fig.2, 204, 206) Roach does not explicitly teach a diameter in a range from 1 to 2.5 times a diameter of the active element. It would have been obvious to one having ordinary skill in the art at the time the invention was filled to implement a diameter in a range from 1 to 2.5 times a diameter of the active element, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sugiura to incorporate wherein the housing defines a cylindrical housing having a diameter in a range from 1 to 2.5 times a diameter of the active element in order to house the transducer and adjust the signal-transmitting in real time.

Regarding claim 15, Sugiura does not explicitly teach wherein a wall thickness of the wall is in a range from 4 mm to 10 mm.

Roach teaches a wall with a thickness. (Col.3, lines 12-18, Col.4, lines 28-32, Fig.1A-Fig.2, 110) Sugiura in view of Roach disclose the claimed invention except for a wall thickness in a range from 4 mm to 10 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was filled to implement a wall thickness in a range from about 4 mm to about 10 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sugiura to incorporate wherein a wall thickness of the wall is in a range from 4 mm to 10 mm in order to have increased signal clarity.

Regarding claim 17, Sugiura does not explicitly teach wherein a shape of the housing is arranged to support longitudinal vibration Eigen-frequency modes.

Roach teaches wherein a shape of the housing is arranged to support longitudinal vibration Eigen-frequency modes. (Col.10, lines 3-6, Col.2, lines 44-48, Col.9, lines 56-59, Fig.2, 120, 204, 2061 110) Roach does not explicitly disclose “Eigen-frequency modes” however Roach does teach a housing that supports mechanical vibration (ultrasound) and high frequency sound waves and frequencies between 0.1 and 25 MHz, therefore the housing would be able to support longitudinal vibration Eigen-frequency modes. 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sugiura to incorporate wherein a shape of the housing is arranged to support longitudinal vibration Eigen-frequency modes as taught by Roach in order to have a housing that can support different frequencies and be used for field deployment in industrial settings.

Regarding claim 24, Sugiura teaches an active element (11, 11a) configured to generate and/or receive sound via at least one of a piezoelectric effect, an electromagnetic effect, and an electrical effect. (Paragraph 139, 66, 136-137, Fig.1)

Sugiura also teaches an acoustic coupling layer (14) mechanically supported by the housing (13) and arranged to acoustically couple, in use, the active element (11, 11a) to a liquid transmission medium. (Paragraph 171, 175, Fig.1)

Sugiura also teaches wherein the active element (11, 11a) is spaced from the acoustic coupling layer (14) along the central axis by a cavity (S, R, SA) arranged between the active element and the acoustic coupling layer, the cavity is in fluid communication with the transmission medium. (Paragraphs 171, 223-229, 143, Fig.1, Fig. 7) Sugiura teaches the gap S (cavity) is filled with a filler (selected from a liquid, a sol, and a gel) and a vent hole (71) is used to remove air bubbles to propagate the oscillation more effectively and therefore the oscillation of the transmission element is allowed to surely propagate through the filler to the protective film 13, 14 and the receiving elements 11, thus the cavity (S) is in fluid communication with the transmission medium (filler).

Sugiura also teaches in use the cavity (S) contains part of the transmission medium (filler). (Paragraphs 171, 223-229, 143, Fig.1, Fig. 7) Sugiura teaches the gap S (cavity) is filled with a filler (transmission medium). 

Sugiura teaches a housing (13) but does not explicitly teach a housing having a hollow cylindrical geometry extending along a central axis from a first end to a second end and does not explicitly teach a liquid transmission medium and wherein the electroacoustic transducer has a centre frequency f in a range from 1 kHz to 80 kHz.

Roach teaches a housing having a hollow cylindrical geometry extending along a central axis from a first end to a second end. (Col.6, lines 6-7, Col.6, lines 30-31, Fig.1A-Fig.2, 204, 206)

Gong teaches multiple acoustic transducers in communication in a liquid transmission medium and wherein the electroacoustic transducer has a centre frequency f in a range from 1 kHz to 80 kHz. (Paragraphs 5, 27, 7, 17, 19, Claims 1, 3)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sugiura to incorporate a housing having a hollow cylindrical geometry extending along a central axis from a first end to a second end as taught by Roach in order to house the transducer and adjust the signal-transmitting in real time and further modify Sugiura to incorporate multiple acoustic transducers in communication in a liquid transmission medium and wherein the electroacoustic transducer has a centre frequency f in a range from 1 kHz to 80 kHz as taught by Gong in order to have underwater sound communication that is better suitable for remote operation with a high degree of automation.

Regarding claim 26, Sugiura does not explicitly teach wherein the centre frequency f is from 20 kHz to 50 kHz.

Gong teaches a transducer wherein the centre frequency f is from 20 kHz to 6050 kHz. (Paragraphs 5, 27, 7, 17, 19, Claims 1, 3)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sugiura to incorporate a transducer wherein the centre frequency f is from 20 kHz to 6050 kHz as taught by Gong in order to have underwater sound communication that is better suitable for remote operation with a high degree of automation.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura in view of Going and Roach and Kim.

Regarding claim 16, Sugiura does not explicitly teach wherein a fill ratio of the housing by the acoustic coupling layer is in a range of from 5% to 90%.

Roach teaches a housing system (110, 204, and 206) that houses an ultrasonic transducer (120). (Fig.2, 204, 206, 120) 

Kim teaches the acoustic coupling layer is in a range of from 5% to 90%. (Col.2, lines 44-56, Fig.2a-Fig2b) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sugiura to incorporate a housing system that houses an ultrasonic transducer as taught by Roach in order to house the transducer and adjust the signal-transmitting in real time and further modify Sugiura to incorporate the acoustic coupling layer that is in a range of from about 5% to about 90% as taught by Kim in order to absorb acoustic energy.




Claims 21, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura in view of Gong and Mosca (US 20190060954 A1).

Regarding claim 21, Sugiura does not explicitly teach wherein the transducer is a Tonpilz transducer.

Mosca teaches wherein the transducer is a Tonpilz transducer. (Abstract, Paragraph 77, Claim 11, 14-15) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sugiura to incorporate wherein the transducer is a Tonpilz transducer as taught by Mosca in order to resonate and generate acoustic energy.


Regarding claim 23, Sugiura teaches an active element (11, 11a). (Paragraph 139, Fig.1)

Sugiura also teaches an acoustic coupling layer (14) arranged to acoustically couple, in use, the active element (11, 11a) to a transmission medium, wherein the acoustic coupling layer comprises an acoustic meta-material. (Paragraphs 171, 33, 142, 170, Fig.1)

Sugiura also teaches a cavity (S, R, SA) between the active element (11, 11a) and the acoustic coupling layer (14), the cavity in fluid communication with the transmission medium, wherein in use the cavity contains part of the transmission medium. (Paragraphs 171, 223-229, 143, Fig.1, Fig. 7) Sugiura teaches the gap S (cavity) is filled with a filler (selected from a liquid, a sol, and a gel) and a vent hole (71) is used to remove air bubbles to propagate the oscillation more effectively and therefore the oscillation of the transmission element is allowed to surely propagate through the filler to the protective film 13, 14 and the receiving elements 11, thus the cavity (S) is in fluid communication with the transmission medium (filler). Sugiura teaches the gap S (cavity) is filled with a filler (transmission medium).

Sugiura does not explicitly teach a Tonpilz transducer for use in liquid transmission medium and wherein the Tonpilz transducer has a centre frequency f in a range from 1 kHz to 80 kHz. 

Mosca teaches a Tonpilz transducer for use in liquid transmission medium. (Abstract, Paragraph 77, Claim 11, 14-15) 

Gong teaches multiple acoustic transducers in communication in a liquid transmission medium and wherein the transducer has a centre frequency f in a range from 1 kHz to 80 kHz. (Paragraphs 5, 27, 7, 17, 19, Claims 1, 3)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sugiura to incorporate a Tonpilz transducer for use in liquid transmission medium as taught by Mosca in order to resonate and generate acoustic energy and further modify Sugiura to incorporate multiple acoustic transducers in communication in a liquid transmission medium and wherein the transducer has a centre frequency f in a range from 1 kHz to 80 kHz as taught by Gong in order to have underwater sound communication that is better suitable for remote operation with a high degree of automation.

Regarding claim 25, Sugiura does not explicitly teach wherein the centre frequency f is from 10 kHz to 6060 kHz.

Mosca teaches a Tonpilz transducer. (Abstract, Paragraph 77, Claim 11, 14-15)

Gong teaches a transducer wherein the centre frequency f is from 10 kHz to 6060 kHz. (Paragraphs 5, 27, 7, 17, 19, Claims 1, 3)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sugiura to incorporate a Tonpilz transducer as taught by Mosca in order to resonate and generate acoustic energy and further modify Sugiura to incorporate a transducer wherein the centre frequency f is from 10 kHz to 6060 kHz as taught by Gong in order to have underwater sound communication that is better suitable for remote operation with a high degree of automation.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura in view of Gong and Baliga (US 20120194973 A1).

Regarding claim 22, Sugiura does not explicitly teach an encapsulant.

Baliga teaches an encapsulant. (Paragraph 26, lines 13-14) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sugiura to incorporate an encapsulant as taught by Baliga in in order to enclose a plug or cavity.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 23-24 and all subsequent dependent claims have been considered but are moot in view of the references cited in the most current rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./            Examiner, Art Unit 3645                                                                                                                                                                                            
/ISAM A ALSOMIRI/            Supervisory Patent Examiner, Art Unit 3645